DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 30th, 2022 has been entered. Claims 1-10 are pending. Claims 1 and 6-8 have been amended by the Applicant. Applicant’s amendments have overcome the 112 rejection.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chetan V. Mutha on August 17th, 2022.
The application has been amended as follows: 
Claim 8, line 2, “movable contact” has been changed to -fixed contact-.
Allowable Subject Matter
Claims 1-10 are allowed.
Applicant's amendments and arguments filed June 30th, 2022 have been fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed switch device comprising an arc blowing device having at least one second permanent magnet as an auxiliary magnet, where the auxiliary magnet is arranged in direct vicinity of the contact point and attached at an undersurface of the fixed contact located opposite to the movable contact such that at least one section of a magnetic field of the auxiliary magnet amplifies the blow-out field in the transition region.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833